          Case 1:13-cv-05589-ER Document 160 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        1/28/2021
 INDUSTRIAL QUICK SEARCH, INC., et
 al.,
                                                          13-CV-5589 (ER) (BCM)
                Plaintiffs,
        -against-                                         ORDER
 MILLER, ROSADO & ALGIOS, LLP, et al.,
                Defendants.

       BARBARA MOSES, United States Magistrate Judge.

       The settlement-related conference currently scheduled for February 1, 2021, at 10:00 a.m.

is hereby ADJOURNED to February 2, 2021, at 9:30 a.m. At that time, counsel shall dial (888)

557-8511, enter the access code 7746387, and then enter a security code which will be emailed to

the parties closer to the date of the conference. Clients need not attend the conference.

       Dated: New York, New York
              January 28, 2021                        SO ORDERED.



                                                      ________________________________
                                                      BARBARA MOSES
                                                      United States Magistrate Judge
